Citation Nr: 1732348	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  17-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, depression.

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for mechanical low back pain.

5.  Entitlement to service connection for high blood pressure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2014, and January 2017 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In March 2008, the RO denied service connection for depression.  In January 2009, the Veteran submitted a statement in support of claim for service connection for depression.  Additional medical records were received and that decision was confirmed and continued in a July 2009 rating decision.  The Veteran had failed to report for examination scheduled in conjunction with both prior denials.  Additional evidence was subsequently added to the record and service connection for schizoaffective disorder, depressed (previously rated as depression) was denied in a September 2009 rating decision. The Veteran filed a notice of disagreement (NOD) in February 2010 and a statement of the case was issued in April 2011.  However, the Veteran did not perfect an appeal and this decision became final.  

In November 2013, the Veteran submitted a claim of entitlement to service connection for a right knee condition.  In a July 2014 rating decision, service connection was denied for a right knee disability characterized as Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear.  The Veteran perfected an appeal as it relates to this issue.

In October 2016, the Veteran submitted a new claim of entitlement to service connection for depression as secondary to right knee disability.  In November 2016, the Veteran submitted an amended claim of service connection for depression as secondary to right knee disability, and new claims of entitlement to service connection for back pain, and high blood pressure.  In January 2017, the RO denied service connection for an acquired psychiatric disorder characterized as schizoaffective disorder, depressed (previously rated as depression), high blood pressure, and mechanical low back pain.  The Veteran perfected an appeal as it relates to these issues.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A September 2009 rating decision denied service connection for schizoaffective disorder, depressed (previously rated as depression); the Veteran did not perfect an appeal.

2.  Evidence submitted since the September 2009 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder and depression, and therefore raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence fails to demonstrate the Veteran has an acquired psychiatric disorder that is related to active service or any incident therein or that it is proximately due to or aggravated by a service-connected disability. 

4.  There is clear and unmistakable evidence that the Veteran had a right knee disability prior to entering service and clear and unmistakable evidence that a preexisting right knee disability did not permanently worsen beyond its natural progression during his active service; a right knee disability to include Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear is not otherwise attributable to service.

5.  The Veteran's currently diagnosed low back condition was not manifest in service or within one year of service and is not otherwise attributable to service.

6.  The Veteran's currently diagnosed hypertension was not manifest in service, or within one year of service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision which denied service connection for schizoaffective disorder, depressed (previously rated as depression) is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the September 2009 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2016).

4.  A right knee disability to include Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

5.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

6.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include schizoaffective disorder, depressed (previously rated as depression), the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA and reopening that claim are harmless and nonprejudicial.  
However, as the Board is reaching the merits of such decision, VA must comply with the duties to notify and assist with regard to this aspect of this issue as well as with respect to the other issues on appeal.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159. Here, the Veteran was provided with the relevant notice and information. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case. The Veteran has not alleged any notice or development deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  New and Material Evidence

In a September 2009 rating decision, service connection for an acquired psychiatric disorder to include schizoaffective disorder, depressed (previously rated as depression) was denied.  A notice of disagreement was received within the subsequent one-year period.  In April 2011, the RO issued a statement of the case (SOC).  The Veteran did not perfect an appeal as to this issue.  Therefore, the RO's September 2009 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of lay evidence in the form of statements from the Veteran submitted on his behalf by his attorney, Social Security (SSA) records, and VA treatment records.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.

In this case, the additional lay and medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the September 2009 rating decision.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, depressed (previously rated as depression) is reopened.

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

In addition, certain chronic diseases such as psychoses, hypertension and arthritis will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder to include as secondary to a right knee disability.  The Veteran contends that his depression had its onset in service and/or is a result of his bilateral knee condition.  The Veteran asserts that his inability to perform his duties due to constant knee pain in service caused his superiors to treat him as if he was "useless", which made him feel depressed.

The Veteran's service treatment records (STRs) show that the Veteran sought mental health treatment in service.  In March 1981, the Veteran underwent a psychiatric consultation and the examiner indicated, in pertinent part, that the Veteran did not have a diagnosis of a psychiatric illness.  He was seen again in June 1981 for complaints that he had been depressed and hysterical at times.  It was noted that the Veteran had not insight as to the cause of his depression and was afraid that he had been drinking too much.  The diagnosis was situational depression.  

Post service treatment records indicated that the Veteran received treatment for a mood disorder, psychosis not otherwise specified and substance abuse.  The Veteran was prescribed Citalopram and Olanzepine.  In July 2009, the Veteran was hospitalized for a period of four days for suicidal thoughts due to increased pain.

The Veteran was afforded a VA examination in August 2009.  The VA examiner noted that during the examination, the Veteran reported hearing voices during military service and became anxious and panicked that people were following him to harm him.  Post service, the Veteran reported arrests for petty theft, open container (of alcohol), and selling goods without a license.  On physical examination, the Veteran was clean and neatly groomed with clear and coherent speech.  The Veteran was tense but cooperative with the examiner, with a constricted affect, and anxious and depressed mood.  The Veteran was easily distracted and unable to do serial 7's or spell a word forward and backward.  The Veteran was oriented to person, place, and time with no delusions.  The Veteran's thought content was preoccupied with one or two topics, and the examiner noted paranoid ideation.  The Veteran's judgment and insight were intact.  The Veteran reported auditory hallucinations, but did not have any inappropriate, obsessive or ritualistic behaviors.  The Veteran reported experiencing panic attacks three or four times per week, which lasted for hours at a time, during which he was unable to function well.  The Veteran denied the presence of suicidal or homicidal thoughts.  The examiner noted that the Veteran was hopeless at times, felt worthless and ashamed, and had crying spells and poor appetite at times.  The Veteran's memory for remote, recent and immediate tasks was normal.  The examiner noted the Veteran was capable of managing his financial affairs.  The Veteran was diagnosed with schizoaffective disorder - depressed, with no other mental disorder.  The Veteran's Global Assessment of Functioning (GAF) was scored at 40, indicative of major impairment in several areas or some impairment in reality testing or communication.  The examiner noted that the Veteran was treated in 1981 in service for possible situational depression, however there was no mental health treatment following service (or the Veteran's mention of mental health symptoms) until the 2000's, which is consistent with his current diagnosis of schizoaffective disorder.  The examiner opined that it is less likely than not that the Veteran's current diagnosis of schizoaffective disorder was caused by or is a result of his military service due to the difference in diagnoses and the length of time that elapsed from the Veteran's in-service treatment to his current diagnosis and treatment.

The Veteran is currently diagnosed with schizoaffective disorder.

The Veteran's STRs indicated complaint and treatment for situational depression in 1981.

The August 2009 VA medical opinion constitutes the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as the opinion is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his psychiatric symptoms.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service.  Further, there is no probative evidence that a psychosis was manifest to a compensable degree within a year of discharge.  To the extent that the Veteran asserts that he has had continuous psychiatric symptomatology since an episode of situational depression in service that is related to a current psychiatric diagnosis, or asserts that a current psychiatric disability is related to his inability to perform his duties in service because of his knees, the Board notes that there is no competent and credible medical evidence of record linking a current psychiatric disorder to those purported symptoms or indeed to any incident or event in service.  The Veteran does not have the necessary training, skill and background to provide a necessary link between any reported mental complaints and an actual diagnosis of a psychiatric disorder. 

As to secondary service connection, while the Veteran asserted that his depression is a result of his bilateral knee condition, as will be discussed in more detail below, the competent evidence does not show that a right knee disability is related to service.  Thus, service connection for an acquired psychiatric disorder as secondary to a right knee disability cannot be established.

Right Knee Condition

The Veteran seeks service connection for a right knee disability to include Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear.  The Veteran contends that he did not have chronic knee pain prior to service.  The Veteran further contends that during service his duties required him to stand for long periods of time and perform heavy lifting.  The Veteran asserts that post service he had difficulty keeping a job as a result of his bilateral knee pain.

STRs reveal that the Veteran complained of knee pain in service.  In various treatment notes during the Veteran's service, it was noted that he had Osgood-Schlatter disease of both knees that pre-existed service.  In a report of medical history dated October 3, 1979, completed for the purpose of a replacement health record, the Veteran indicated that he was in good health though his knees give him trouble sometimes.  The Veteran further indicated that he had an operation on his left knee in 1978.  In a report of medical examination dated October 4, 1979, conducted for the purpose of a replacement health record, the examiner noted prominent tibial tuberosities.  In a December 1979 treatment note, the provider noted that the Veteran had Osgood-Schlatter's disease as a child.  A radiographic report dated December 1980, revealed that the Veteran had soft tissue swelling in the region of the tibial tuberosity of both knees.  The provider also noted fragmentation of both tibial tuberosities.

Post service treatment records indicate that in May 2009 the Veteran ruptured his right patellar tendon and underwent repair.  VA treatment records show complaints of knee pain, swelling, and dysfunction.

The Veteran was afforded a VA examination in May 2014.  The VA examiner noted that the Veteran had a degenerative condition complicated by rupture and repair of the patellar tendon and medial meniscus.  The examiner further noted the Veteran would likely need a knee replacement at some point in the future.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner provided the rationale that the Veteran's in-service activities likely were too low energy and too infrequent to change the natural history of the disease process.  Additionally, the removal of an osteochondral fragment likely did not disrupt the normal architecture of the knee, since it was an extra-articular procedure.  The examiner noted the Veteran sustained a patellar tendon rupture many years after exiting the service, which also may have accelerated his knee dysfunction, but could not be deemed aggravated by his relatively remote period of service.  The examiner further noted that the Veteran's current osteoarthritis is likely a primary process influenced by his genetic predisposition and co-morbidities.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the examiner who performed the May 2014 examination was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Lay evidence has also been received.  In a February 2017 statement, the Veteran indicated that prior to service he did not experience any chronic pain in his knees.  The Board finds credible the lay evidence which describes the Veteran's knee problems.  Likewise, the Veteran is also competent and credible to report knee problems which occurred during service and post-service.

As noted above, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In this case, the Veteran's entrance examination dated February 6, 1978, reported normal findings.  However, as noted on the Veteran's report of medical examination dated October 4, 1979, conducted for the purpose of a replacement health record, the examiner noted prominent tibial tuberosities.  Further annotations in the STRs of the Veteran's Osgood-Schlatter disease were noted as preexisting service.  As noted above, in service the Veteran admitted having had right knee problems prior to service.  In addition, the probative VA medical opinion evidence establishes that although a right knee condition was not found on entrance examination, the Veteran had a right knee disorder which preexisted service as it was discovered soon after the Veteran's entrance into service and the remaining contemporaneous STRs established the preexistence of a right knee disorder.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the medical records/opinion and the Veteran's statements are competent evidence that a right knee disorder clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).

However, there must also be clear and unmistakable evidence that the right knee condition was not aggravated during service to rebut the second prong for the presumption of soundness.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting right knee disability was not aggravated by service.  The STRs showed treatment for tibial tuberosities.  In a December 1979 treatment note, the provider noted that the Veteran had Osgood-Schlatter's disease as a child.  A radiographic report dated December 1980, revealed that the Veteran had soft tissue swelling in the region of the tibial tuberosity of both knees.  The provider also noted fragmentation of both tibial tuberosities.  However, the June 23, 1981 return to active duty physical examination yielded normal findings.  Moreover, the probative VA medical opinion evidence addressed the Veteran's Osgood-Schlatter disease.  The examiner concluded that the condition which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by any in-service event, injury or illness, that any post-service patellar tendon rupture was not evidence of aggravation of a preexisting right knee disability due to its remoteness from service, and that osteoarthritis was likely a primary process influenced by the Veteran's genetic predisposition and co-morbidities.

The Board finds credible the Veteran's report of right knee pain during service particularly due to the conditions of his service, but his opinion regarding whether this constituted "aggravation" is less probative than the VA opinion because this assessment is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board therefore finds that there is clear and unmistakable evidence that the Veteran's preexisting right knee disorder was not aggravated in service.  Although the Veteran complained of knee pain in service and was treated for such, for a condition to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of that condition during service.  See Verdon v. Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2016).  A medical professional has reviewed the record, examined the Veteran and concluded that it was his medical judgment that any preexisting right knee disorder was not aggravated in service and any symptoms shown in service did not represent aggravation of the right knee disorder beyond its natural progression by an in-service event, injury, or illness.  Accordingly, because there is clear and unmistakable evidence that the right knee condition preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting right knee disorder was aggravated in service, the Board finds that the most probative evidence, as noted, establishes that any worsening of the right knee condition was not beyond its natural progression.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that preexisting right knee disorder was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such condition was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  The Board further finds that the currently diagnosed right knee disability to include Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear is not otherwise attributable to service.

Low Back Condition

The Veteran contends that his low back condition is related to his active service.

Service treatment records (STRs) indicate that the Veteran did complain of low back pain while in service.  In September 1978, the Veteran complained of low back discomfort.  The in-service provider indicated that the Veteran did not have radicular pain, but that there was mild tenderness over the spine at L-5.  The Veteran was treated for low back pain with pain medication and no permanent residual or chronic disability resulted.

Beginning in 2007, the Veteran's post service treatment records indicate treatment of low back symptoms.  In 2007, the Veteran was treated after an assault that caused difficulty moving his legs.  At that time, a CT scan of the lumbar spine was ordered due to decreased movement of the lower extremity.  In 2015, the Veteran was seen due to low back pain.  The Veteran was seen by physical therapy two times in 2016.  In 2016, the Veteran was diagnosed with degenerative arthritis of the spine and lumbar degenerative disease with left lower extremity radiculopathy.

The Veteran was afforded a VA examination in January 2017.  On examination, the VA examiner confirmed a diagnosis of degenerative arthritis of the spine and lumbar degenerative disease with left lower extremity radiculopathy.  The examiner opined that it is less likely than not (less than 50% probability) that the Veteran's low back condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there was only one episode of low back condition noted and treated while in service.  The examiner noted that there is a gap from 1981 until 2007 of silent records on low back condition.  The examiner noted that in 2007, the Veteran was assaulted and CT scan of lumbar spine was ordered due to decreased movement of lower extremity.  The examiner further noted that the Veteran's current condition (lumbar DJD and left lower extremity radiculopathy) is not a manifestation of the low back pain (autolimited) noted and treated while in service.

The Veteran's STRs reflect a complaint of low back pain in 1978.  The Veteran was treated for low back pain with pain medication and no permanent residual or chronic disability was subsequently reported or noted over the remaining period of the Veteran's service.

The January 2017 VA medical opinion constitutes the most probative evidence of record as the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as the opinion is well reasoned, detailed, consistent with other evidence of record, and included a review of the background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran competently and credibly described his symptoms of back pain.  The Board has considered the Veteran's own opinion, however, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). There is no competent and credible evidence that a current chronic back disability was manifested in service, that arthritis was manifest to a compensable degree within one year of discharge, or that a current back disorder is related to any report of intermittent back pain over the years or to any incident of service.

Thus the Veteran's opinion regarding causation is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disability to service.

Hypertension

The Veteran contends that his hypertension condition is related to his active service.

The Veteran's service treatment records (STRs) do not show that he complained of or was treated for hypertension or elevated blood pressure readings while on active duty.

Beginning in 2007, the Veteran's post service treatment records show diagnosis and treatment for hypertension.

The Board finds that a VA examination is not necessary to determine whether the Veteran's hypertension is related to service, as the standards of the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The Veteran was not treated during service for hypertension nor does he assert this is the case.  Hypertension was diagnosed approximately twenty five years after service.  In light of these findings, the second and third prongs of McLendon have not been met.  The Veteran is not service-connected for any disability, so secondary service connection for other claimed disorders as due to that disorder is inapplicable.  Therefore, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court.  VA's duty to assist has been met. 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, service connection is not warranted and the claim must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.














							(Continued on the next page)

ORDER

Service connection for an acquired psychiatric disorder to include schizoaffective disorder and depression is denied.

Service connection for a right knee disability to include Osgood-Schlatter disease with chondromalacia, osteoarthritis, and medial meniscus tear is denied.

Service connection for mechanical low back pain is denied.

Service connection for hypertension is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


